Citation Nr: 0326348	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  01-03 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to 
September 1971.  He died in August 2000.  The appellant is 
the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the RO which denied the appellant's claims of entitlement to 
service connection for the cause of the veteran's death and 
entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318.  The 
appellant was notified of these actions by a letter in 
October 2000.  

In July 2001, the appellant testified at a hearing before the 
undersigned Veterans Law Judge.  In December 2001, the Board 
remanded this case to the RO for further notice and 
development.  

The Board notes that because service connection for the cause 
of the veteran's death under the provisions of 38 U.S.C.A. § 
1310 is being granted in the decision below, the matter of 
the appellant's claim of entitlement to DIC benefits under 38 
U.S.C.A. § 1318 is rendered moot.  This is so because the 
award of service connection results in an award of DIC, the 
same benefit sought under the appellant's alternative theory 
of entitlement under § 1318.




FINDINGS OF FACT

1.  The veteran died in August 2000.

2.  According to the veteran's death certificate, the 
immediate cause of death was cirrhosis of the liver due to 
(or as a consequence of) acute respiratory failure, acute 
renal failure, and hepatic encephalopathy.

3.  At the time of the veteran's death, service connection 
was in effect for paranoid schizophrenia and it had been 
rated as 100 percent disabling since December 6, 1991.

4.  Cirrhosis of the liver was etiologically related to 
alcohol abuse by the veteran.

5.  Service-connected paranoid schizophrenia was of such a 
nature that it likely led to the veteran's alcohol abuse 
problems that in turn resulted in his death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2003).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2003).  If a reasonable 
doubt arises regarding such a determination, it will be 
resolved in the veteran's favor.  38 C.F.R. § 3.102 (2003).

A surviving spouse of a qualifying veteran who died of a 
service-connected disability may be entitled to receive DIC 
benefits.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2003).  More specifically, in order to establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
active service was either the principal or contributory cause 
of death.  Id.  To constitute the principal cause of death, 
the service-connected disability must be one of the immediate 
or underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2003).  To be a 
contributory cause of death, the evidence must show that the 
service-connected disability contributed substantially or 
materially to the cause of death, or that there was a causal 
relationship between the service-connected disability and the 
veteran's death.  38 C.F.R. § 3.312(c) (2003).  In effect, 
the service-connected disability, to be a contributory cause 
of death, must be shown to have combined with the principal 
cause of death, that it aided or lent assistance to the cause 
of death.  Id.  It is not sufficient to show that it casually 
shared in producing death; instead, a causal relationship 
must be shown.  Id.

The appellant contends that entitlement to service connection 
for the cause of the veteran's death is warranted because he 
died, in part, from cirrhosis of the liver and respiratory 
failure.  She argues that cirrhosis of the liver was caused 
by alcohol abuse and smoking that was in turn caused by the 
veteran's service-connected schizophrenia.  She also argues 
that the respiratory failure was partly caused by a cancerous 
pleural effusion that was caused by epiglottic cancer which 
had been caused by alcohol abuse and cigarette smoking due to 
the veteran's service-connected schizophrenia.  Based on a 
review of the evidence and resolving reasonable doubt in 
favor of the appellant, the Board finds that service 
connection for the cause of the veteran's death is warranted

In this regard, with respect to the alcohol abuse theory of 
entitlement, the Board notes that, from June 2001 to March 
2002, there had been a temporary stay on the adjudication of 
certain claims for compensation based on alcohol and drug 
abuse related disabilities, claimed either as secondary to or 
as a symptom of service-connected disability, pending final 
resolution of Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).  

In Allen, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that 38 U.S.C. § 1110 permits 
a veteran to receive compensation for an alcohol or drug 
abuse disability acquired as secondary to, or as a symptom 
of, a veteran's service-connected disability.  Allen, 237 
F.3d at 1368.  In other words, section 1110 does not preclude 
compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability, or use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connected disability.  Rather, the 
statute precludes compensation only for (a) primary alcohol 
abuse disabilities, and (b) secondary disabilities (such as 
cirrhosis of the liver) that result from primary alcohol 
abuse.  The Federal Circuit defined "primary" as meaning an 
alcohol abuse disability arising during service from 
voluntary and willful drinking to excess.  

Following the issuance of Allen, the U.S. Department of 
Justice (Justice Department) filed with the Federal Circuit a 
petition for panel rehearing and for rehearing en banc.  In a 
closely divided decision, those petitions for rehearing were 
denied by the Federal Circuit.  See Allen v. Principi, 268 
F.3d 1340 (Fed. Cir. 2001) (en banc order).  The Justice 
Department recently decided against attempting to obtain 
further review of Allen before the U.S. Supreme Court.  

Nevertheless, this stay did not appear to apply to claims for 
DIC.  VAOPGCPREC 7-99 (June 9, 1999) indicates that DIC is a 
benefit distinct from disability compensation for purposes of 
the amendments made by section 8052 of the Omnibus Budget 
Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 
Stat. 1388, and, consequently is not affected by that Act's 
prohibition on the payment of disability compensation for 
substance-abuse disability.  VAOPGCPREC 7-99 also indicates 
that VA may award DIC benefits to a veteran's survivors 
based, among other things, on the veteran's death from a 
substance-abuse disability secondarily service connected 
under 38 C.F.R. § 3.310(a).

In this case, according to the veteran's death certificate, 
he died in August 2000 due to cirrhosis of the liver.  The 
underlying causes of death were listed as acute respiratory 
failure, acute renal failure, and hepatic encephalopathy.  No 
autopsy was performed.  In addition, at the time of the 
veteran's death, service connection was in effect for 
paranoid schizophrenia and it had been rated as 100 percent 
disabling since December 6, 1991.

The veteran's service medical records show that, in November 
1970, he reported that he drank excessively to ease tension.  
The impression was that he was hysterical, or experienced war 
or combat anxiety.  The remaining service records are 
negative for complaints related to cirrhosis of the liver or 
alcohol abuse problems.

Thereafter, post-service records include a note from a 
private physician, Dr. L.G., dated in June 1973, which 
indicates that the veteran had been treated for nervousness 
in December 1972 and in June 1973.  When examined by VA in 
February 1973, the veteran reported that he was a heavy 
drinker of beer, occasionally on the weekends.  The diagnoses 
were chronic anxiety state and depressive neurosis (reactive 
depression).  Based on these records, service connection for 
anxiety neurosis was granted in August 1973 and a 10 percent 
rating was assigned.

Thereafter, VA and private examination and treatment reports 
show that the veteran was initially diagnosed with alcoholism 
in March 1975.  Subsequently prepared records show VA 
hospitalization for alcohol abuse beginning in 1982 and 
variously diagnosed psychiatric disabilities including 
anxiety, depression, post-traumatic stress disorder (PTSD), 
schizophrenia, and schizo-affective disorder for which he 
received treatment on a regular basis until his death in 
August 2000.  In March 1983, Dr. M.C. noted that the veteran 
had PTSD acquired after the veteran's duty in Vietnam.  In 
June 1983, VA impressions were PTSD and definite alcohol 
dependency.  By rating action of July 1983, the RO re-
characterized the service-connected anxiety neurosis and war 
hysteria issue to service-connected post-traumatic stress 
neurosis and assigned a 100 percent rating from May 1983.

VA records also show that, in November 1984, diagnoses of 
chronic undifferentiated schizophrenia with anxiety as well 
as alcohol dependence (alcoholism) were provided.  In 
February 1986, the RO re-characterized the service-connected 
PTSD issue to service-connected paranoid schizophrenia and 
assigned a 70 percent rating from June 1986.  In August 1987, 
VA diagnoses were schizoaffective disorder and episodic 
alcohol abuse.  The examiners opined that the veteran's 
symptomatology was most completely understood under the 
heading of schizoaffective disorder, and that the veteran was 
not schizophrenic.  In December 1990, a diagnosis was chronic 
paranoid schizophrenia with depression was provided.  In 
December 1991, a VA hospital discharge summary included 
diagnoses of paranoid schizophrenia, PTSD, and alcohol abuse.

Correspondence from Dr. F.F., dated in October 1992, 
indicates that the veteran had been treated since 1984 for 
psychiatric conditions.  Dr. F.F. stated that the veteran had 
at one time or another a diagnosis of major depression with 
psychosis and schizoaffective disorder, and had attempted to 
self-medicate himself with alcohol, and over a period of 
time, had developed an alcohol problem.

By rating action of June 1993, the RO effectuated the Board's 
grant of a 100 percent rating for paranoid schizophrenia, 
effective from December 6, 1991.

In the appellant's case, she has submitted evidence to 
support her allegations in the form of two letters from Dr. 
K.S., one dated in January 2001 and the other dated in May 
2001.  In January 2001, Dr. K.S, stated that the veteran died 
of multi-system organ failure in August 2000.  The veteran's 
illnesses included epiglottic cancer, coronary obstructive 
pulmonary disease, pneumonia, gastrointestinal hemorrhage, 
hepatic cirrhosis, and septicemia.  Dr. K.S. opined that 
another major factor in the veteran's illnesses was his PTSD.  
It was noted that this led to the veteran's excessive smoking 
and alcohol abuse, which ultimately caused his cirrhosis and 
epiglottic cancer contributing to the veteran's death.  In 
May 2001, Dr. K.S. clarified that the veteran suffered from 
PTSD that caused him to become schizophrenic and led to his 
alcohol abuse.  Dr. K.S. noted, in part, that the veteran 
drank to stop his auditory hallucinations, which led to 
cirrhosis and liver disease.  

Pursuant to the Board's remand in December 2001, a VA opinion 
was requested to determine whether the veteran's terminal 
disease process could be linked to his period of military 
service or to the service-connected schizophrenia.  An 
opinion on the etiology of the veteran's nicotine and alcohol 
dependence, if any, including the relationship, if any, 
between such dependence and service-connected schizophrenia 
was also requested.  Additionally, the Board requested a VA 
opinion on the medical probability that alcohol or nicotine 
dependence was caused or made worse by service-connected 
schizophrenia, which dependence in turn caused or made worse 
the veteran's cirrhosis of the liver or respiratory 
difficulties, or otherwise materially aided or lent 
assistance to the production of death.  

In September 2002, a VA physician noted that a review of 
claims files had been conducted, and provided a description 
of the veteran's pertinent medical history.  Contrary to Dr. 
K.S.'s opinion, this VA physician opined that the veteran's 
alcoholism and tobacco addiction were addictive disorders and 
had no relationship to the veteran's schizophrenia, and that 
the veteran's cirrhosis was due to alcoholism.  Moreover, the 
VA physician opined that there was no evidence that 
schizophrenia caused or aggravated addiction to any drug 
including alcohol or cigarettes, and that the veteran died 
from cirrhosis of the liver with multiple complications 
secondary to alcoholism, not at all related to mental 
disorders.

In this regard, the Board finds that, with resolution of 
doubt in the appellant's favor, the Board concludes that a 
grant of service connection for the cause of the veteran's 
death is warranted.  Simply put, the Board finds the 
veteran's medical records, including those from a private 
physician, suggest that his alcoholism led to cirrhosis of 
the liver, and was the result of his psychiatric problems, 
including service-connected schizophrenia.  Post-service VA 
treatment records show that service connection has been in 
effect for a psychiatric disability since September 1972, and 
the veteran was initially diagnosed with alcoholism in March 
1975.  Such records show continued treatment and 
hospitalization for service-connected psychiatric 
disabilities, variously diagnosed through the years, and 
eventually alcohol abuse since the early 1970's until the 
veteran's death.  In October 1992, Dr. F.F. acknowledged the 
veteran's service-connected psychiatric disability and even 
suggested that the veteran had attempted to self-medicate 
himself with alcohol.  Otherwise, besides the non-treating VA 
physician's opinion in September 2002, the records do not 
include an opinion that the veteran's use of alcohol was not 
somehow related to his service-connected psychiatric 
disability.  

In summary, despite the one piece of evidence indicating that 
the veteran's alcohol problems could not be related to 
service-connected schizophrenia, the evidence suggests that 
the veteran's alcohol problems were indeed a manifestation of 
service-connected psychiatric disability.  In this case, 
medical evidence tends to establish that cirrhosis of the 
liver which caused the veteran's death was likely due to 
alcohol abuse.  Absolute certainty is not required.  
38 C.F.R. § 3.102.  The Board finds no reason to give greater 
weight to the opinion that contradicts the appellant's 
assertions relative to alcohol abuse.  Consequently, the 
Board finds that the evidence regarding a link between 
terminal disease process and service-connected disability is 
in relative equipoise.  As noted above, with resolution of 
doubt in the appellant's favor, it may be concluded that 
service connection for the cause of the veteran's death is 
warranted.

Finally, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  It is the 
Board's conclusion that this law does not preclude the Board 
from proceeding at this time to a final adjudication of the 
appellant's claim of service connection for the cause of the 
veteran's death.  The Board finds that further action by the 
RO in accordance with the VCAA is not necessary in this case, 
especially in light of the grant of service connection.  
Consequently, adjudication of this claim without referral to 
the RO for additional consideration under the new law poses 
no risk of prejudice to the appellant.  


ORDER

Service connection for the cause of the veteran's death is 
granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



